Detailed Action1
Election/Restriction
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-17 in the reply filed on March 22, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, and 15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites wherein determining the acceptability … includes …. It is unclear what step this claim is attempting to modify. It seems that this claim should depend from claim 5 instead of claim 4. 
Claim 8 recites a finite element model of the ideal component. It is unclear if this is introducing another model or is referring to the finite element model of the ideal component introduced in claim 1.
Claim 15 recites the simulation corrective finite element model simulation. This phrase is confusing. It is recommended to remove the first instance of the word “simulation”.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2011/0264413 (“Stanklowski”) in view of USPGPub No. 2018/0371922 (“Sitkiewicz”).
Regarding claim 1, Stanklowski teaches a process for repairing an aircraft engine component (Title, para. [0003]) comprising: receiving a plurality of component measurements of a damaged component (para. [0030]); comparing the plurality of component measurements of the damaged component to a … model of an ideal component, and generating a … model of the damaged component based at least partially on the comparison (fig. 5; paras. [0028]-[0031]); determining a corrective material removal operation based at least in part on the … model of the damaged component (fig. 6; para. [0032]); and removing material from the damaged component according to the corrective material removal operation, thereby creating a repaired component (fig. 7; paras. [0032]-[0033]).
Stanklowski fails to explicitly teach the models being finite element models. However, this would have been obvious in view of Sitkiewicz. Finite element models is being interpreted as a model/drawing of the component that is capable of being used in a finite element analysis/modeling software.
Sitkiewicz is directed to repairing turbine blades (paras. [0001]-[0003]). Sitkiewicz teaches to identify areas of structural weakness of the blade (para. [0021]). The area of weakness can be determined by a user or by performing finite element analysis on a CAD file of the blade (paras. [0021] & [0022]). For example, by simulating the blade in expected operating conditions (para. [0022]). After the defect is found, the blade is cut to remove the structural weakness (para. [0024]).
In this case, Stanklowski and Sitkiewicz teach repairing a turbine blade by locating a defect in the blade and cutting the defect. Sitkiewicz teaches that it is known/predictable to conduct finite element analysis on CAD files of turbine blades, and, that using finite element analysis is a known substitute to identifying defects in a blade. Thus, it would be obvious to modify Stanklowski such that the models are CAD files compatible with a finite element analysis software in order to analyze the files with the FEA software to at least find areas of structural weakness. This will predictably lead to more accurate identification of areas requiring repair since automated programs such as FEA are more reliable and accurate than manual inspections. 
Claim 9 recites removing material from the damaged component according to the corrective material removal operation comprises an automated material removal operation.  
Claim 11 recites the repaired component includes a blade, and wherein at least 5% of the surface of the blade is part of a blend. While Stanklowksi et al. teaches to remove a damaged section of the blade (Stanklowski, fig. 6, para. [0032]), i.e. blending, Stanklowksi et al. is silent as to the percentage of the surface of the blade the blend makes up. However, mere changes in the size/proportion of the blend is not patentable over the same process capable of making a blend with the claimed proportions. See MPEP 2144.04(IV). In this case, Stanklowksi et al. teaches all the limitations of the claim except for the relative proportions between the blend and the blade. Since the process of Stanklowksi et al. is capable of making a blend of at least 5% of the surface of the blade, this limitation is not patentable over Stanklowksi et al. In addition, since Stanklowksi et al. subsequently teaches to attach an insert in the blended area, it would be predictable that a blend of at least 5% would still produce a repaired blade adequate for its intended use.
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stanklowski et al. as applied to claim 1 above, and further in view of USPGPub No. 2017/0370220 (“Morris”).
Regarding claim 2, Stanklowski et al. fail to explicitly teach the damaged component is an integrally bladed rotor. However, this would have been obvious in view of Morris. Morris teaches that repairs can also be made to integrally bladed rotors (paras. [0072]-[0074]).
In this case, both Stanklowski et al. and Morris teach repairing a blade of a turbine. Morris teaches that integrally bladed rotors are known and that it is known to repair blades of integrally bladed rotors by using a material removal operation. Thus, it would be predictable and obvious to use the method of Stanklowski et al. on a blade of an integrally bladed rotor.
Regarding claim 4, Stanklowski et al. fail to explicitly teach predicting a performance of the repaired component by providing the finite element model of the damaged component and the corrective material removal operation to a mathematical model. However, this would have been obvious in view of Morris.

In this case, both Stanklowski et al. and Morris are directed to repairing turbine blades. Stanklowski et al. teaches to create a finite element model of a damaged blade to aid in identifying defects. Morris teaches that the dimensions of a damaged blade, along with dimensions of a repaired blade, can be used to analyze the effect of a repair operation and determine if the repair operation is satisfactory. Since Stanklowski et al. has a model of the damaged component, there would be a reasonable expectation of success of using said model and the material removal operation to determine whether the repair operation would provide a blade/turbine that satisfies the surrogate and operational models taught by Morris because the CAD files of Stanklowski et al. will comprise dimensions of the blade. Thus, it would be obvious to modify Stanklowski et al. to use the finite element model and the material removal operation to determine whether the repair operation would provide a blade/turbine that satisfies the surrogate and operational models taught by Morris.
Claim 5 recites comparing an output of the mathematical model against a predetermined set of criteria, and determining the acceptability of the corrective material removal operation based at least in part on the output of the mathematical model. As detailed above, the results of the models of Stanklowski et al. are analyzed to determine if the repair recommendation should be performed or not (Morris, paras. [0057]-[0062]). Thus, one of skill in the art will appreciate that the models are compared against predetermined criteria to determine if the repair is viable or should not be performed.
Regarding claim 6, Stanklowski et al. further teaches determining the acceptability of the corrective material removal operation includes comparing the output of the mathematical model to at least one of a mistuning range, an aeromechanical performance metric range, and a modeshape range.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stanklowski et al. as applied to claim 1 above, and further in view of USPGPub No. 2004/0148793 (“Holder”).
Regarding claim 3, Stanklowski et al. further teach determining the corrective material removal operation comprises creating a material removal template (fig. 6, para. [0032], wherein a cutting template 21 is drawn on the CAD model M2).  Stanklowski et al. fail to explicitly teach applying the material removal template to the damaged component prior to removing material from the damage component. However, this would have been obvious in view of Holder.
Holder is directed to marking repair areas on a blade (Title). Holder teaches to provide a template 100 that is sized to correspond to the shape of the blade (para. [0037]). The template is used to mark around damaged areas in order to provide a template to maintenance personnel of the allowable blend area around a damaged portion (fig. 3C, para. [0050]).
In this case, both Stanklowski et al. and Holder are directed to cutting a damaged area from a blade. Stanklowski et al. teach creating a virtual removal template in a CAD model. However, Holder teaches that it is known to also mark a blend area directly on the blade itself. One of skill in the art will appreciate that marking the cut area on the blade will aid operators during manual cutting of the blade to ensure the correct cutout is made. Thus, it would be obvious to apply a template to the blade prior to cutting and/or mark the removal area directly on the blade to aid in a manual removal operation.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stanklowski et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0180107 (“Woods”).
Regarding claims 7 and 8, Stanklowski et al. fail to explicitly teach determining a plurality of component measurements of the repaired component; comparing the plurality of component measurements of the repaired component to a finite element model of the ideal component, thereby determining a finite element model of the repaired component. However, this would have been obvious in view of Woods.
Woods is also directed to repairing a turbine blade (paras. [0001] & [0018]). Woods teaches to create a 3D image of the damaged component prior to refurbishing (para. [0021]). This image is used to virtually refurbish the component by creating a 3D image of the component after refurbishment (para. [0023]). After actual refurbishment, a 3D image is made 
In this case, Stanklowski et al. teaches to repair a turbine blade by creating a finite element model of the damaged component and to create a virtual cutting template thereon. Woods teaches that to ensure an accurate final product, it is known to create a virtually refurbished model that can be compared to a model of the actually refurbished model of the blade. Woods teaches that there is a reasonable expectation of success of measuring the repaired component. In addition, since Stanklowksi teaches to create a model of a measured blade by morphing an original model based on the measured data (para. [0030]), there would be a reasonable expectation of success of forming a finite element model of the repaired blade by morphing the original model based on the measurements of the repaired component. Thus, in order to determine the accuracy and acceptability of the actually repaired blade, it would be obvious to compare a virtually refurbished finite model with a finite element model of the repaired blade created by morphing the original model based on the measurements of the repaired component.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stanklowski et al. as applied to claim 1 above, and further in view of USPGPub No. 2002/0161483 (“Vaidyanathan”).
Regarding claim 10, Stanklowski et al. fail to explicitly teach removing material from the damaged component according to the corrective material removal operation comprises a manual material removal operation. However, this would have been obvious in view of Vaidyanathan.
Vaidyanathan is also directed to repairing turbine airfoils (paras. [0001]). Vaidyanathan teaches that typically the airfoils were cut manually (para. [0004]).
In this case, both Stanklowksi et al. and Vaidyanathan are directed to repairing turbine airfoils by a method including cutting the airfoil. Stanklowksi et al. is silent as to whether the cutting step is manual or automated. However, Vaidyanathan teaches that cutting airfoils is .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stanklowski et al. as applied to claim 1 above, and further in view of USPGPub No. 2005/0033555 (“Tanner”).
Regarding claim 12,  Stanklowksi et al. fails to explicitly teach the repaired component includes at least one blend extending into the repaired component by at least 3 mm (0.118 in). However, this would have been obvious in view of Tanner.
Tanner is also directed to the repair of turbine blades (Title). Tanner teaches to blend the blades to remove damaged portions (para. [0016]). Tanner teaches that it is known for the dimensions of the blade to extend into the blade from a tip or edge by over .118 inches (figs. 3-4, paras. [0025] & [0029]-[0030]). 
In this case, both Stanklowksi et al. and Tanner are directed to repairing a turbine blade by removing a damaged portion. Tanner teaches that it is known and predictalbe to blend a turbine blade by removing a portion that extends into the blade from the edge or tip if the blade by a distance greater than 0.118 inches. As such, it would be obvious to modify Stanklowksi et al. such that the repair includes blending the blade wherein the blend extends into the blade by more than 0.118 inches. 
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Sitkiewicz, Stankowski, and Finite Element Method, Wikipedia, available at https://en.wikipedia.org/wiki/Finite_element_method, Screen shot taken on April 4, 2017 (“NPL”).
Regarding claim 13, Morris teaches a process for repairing an integrally bladed rotor (paras. [0001], [0004] & [0072]) comprising: receiving a plurality of component measurements of a damaged integrally bladed rotor (paras. [0040], [0048] & [0057]); determining a corrective material removal operation (fig. 1c, paras. [0014], [0045], [0059], [0062] & [0071]); and removing material from the damaged component according to the corrective material removal operation, thereby creating a repaired integrally bladed rotor (fig. 1c, para. [0072]).
While Morris teaches to use software to determine an optimized blend geometry (paras. [0044]-[0046]), Morris fails to explicitly teach generating a finite element model of the damaged integrally bladed rotor …; and determining the removal operation by at least simulating the damaged integrally bladed rotor under hot conditions. However, this would have been obvious in view of Sitkiewicz.
Sitkiewicz is directed to repairing turbine blades (paras. [0001]-[0003]). Sitkiewicz teaches to identify areas of structural weakness of the blade (para. [0021]). The area of weakness can be determined by a user or by performing finite element analysis on a CAD file of the blade (paras. [0021] & [0022]). For example, by simulating the blade in expected operating conditions (para. [0022]). After the defect is found, the blade is cut to remove the structural weakness (para. [0024]).
In this case, Morris and Sitkiewicz teach repairing a turbine blade by locating a defect in the blade and cutting the defect. Morris teaches to manually detect and measure the defect, and then to use software to determine the optimal cutting geometry. Sitkiewicz teaches that using finite element analysis is a known substitute to identifying defects in a blade. Specifically, to conducting finite element analysis of a CAD file of the blade in expected operation conditions. Sitkiewicz teaches that it is predictable to form CAD files/models of a blade that can be used for finite element analysis. Thus, it would be obvious to modify Morris to create a CAD model of the damaged blade that is compatible with FEA software in order to analyze the blade in expected operating conditions to find areas of structural weakness. This will predictably lead to more accurate identification of areas requiring repair since automated programs such as FEA are more reliable and accurate than manual inspections.
Morris et al. fail to explicitly teach generating the finite element model of the damaged rotor based at least partially on a finite model of an ideal integrally bladed rotor. However, this would have been obvious in view of Stanklowski.
Stanklowski teaches a process for repairing an aircraft engine component (Title, para. [0003]) comprising: receiving a plurality of component measurements of a damaged component (para. [0030]); comparing the plurality of component measurements of the damaged component to a CAD model of an ideal component, and generating a CAD model of the damaged component based at least partially on the comparison (fig. 5; paras. [0028]-[0031]); determining a corrective material removal operation based at least in part on the 
In this case, both Morris et al. and Stanklowski teach creating a CAD model of a damaged blade/rotor.  Stanklowski teaches that a known way to form a CAD model of a damaged blade is to morph a CAD model of the original blade based on measurements of the damaged blade. Thus, it would be predictable and obvious to obtain the CAD model of the damaged component of Morris et al. by morphing an original CAD model based on measurements of the damaged component. 
After determining an initial blend, Morris teaches to assess surrogate and operability models to determine the blends impact, such as aerodynamic performance, vibratory stress, and mistuning assessments (paras. [0046] & [0049]).  Morris also teaches to check the impact of the proposed blends on compressor exit temperature, etc. (para. [0059]), as well as structurally asses the blade geometry post-blending (para. [0062]). Based on these models and assessments, a final recommendation is made based on whether the models/assessments meet predetermined criteria (paras. [0044], [0060] & [0071]). Thus, Morris teaches simulating operations of the corrective model …, and comparing the simulation to a set of predetermined criteria. Morris further teaches the removing step being done in response to the simulation meeting the predetermined criteria.
However, Morris fails to explicitly teach creating a corrective finite element model based on the determined corrective material removal operation, simulating operations of the corrective finite element model under hot conditions. This would have been obvious in view of NPL.
NPL teaches that finite element analysis is a known method for solving problems and engineering analysis in many fields such as structural analysis and fluid flow (pages 1-2, wherein all references to NPL refer to the document submitted herewith). FEA allows complicated geometries to be simulated in a wide range of options in order to refine, analyze and optimize designs (pages 12-13).

 Claim 14 recites reiterating the step of determining a corrective material removal operation in response to the simulation not meeting at least one of the predetermined criteria. Morris teaches there are different types/shapes of blends that can be considered (para. [0045]). Thus, it would be obvious and predictable to repeat the method for a differently shaped blend no matter what the outcome of the first blend is, i.e. whether or not the first blend meets the predetermined criteria or not.
Claim 15 recites the reiteration further incorporate the results of the simulation corrective finite element model simulation, and wherein the reiteration generates a second corrective removal operation distinct from the first corrective material removal operation. As detailed in the rejection to claim 14 above, the reiteration generates a different removal operation than the first since the second blend has a different shape. Further, as also detailed in the rejection to claim 14 above, since Morris et al. is considering different blend types/shapes, it is common sense to compare the simulations of the prior corrective finite element models in order to determine the most optimal blend.
Regarding claim 17, Morris et al. further recites the predetermined criteria includes at least one of mistuning range, an aeromechanical performance metric range, and a modeshape range (Morris, para. [0049]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. as applied to claim 13 above, and further in view of Holder.
Regarding claim 16, Morris et al. fail to explicitly teach creating a material removal template and applying the material removal template to the damaged component prior to removing material from the damage component. However, this would have been obvious in view of Holder.
Holder is directed to marking repair areas on a blade (Title). Holder teaches to provide a template 100 that is sized to correspond to the shape of the blade (para. [0037]). The template is used to mark around damaged areas in order to provide a template to maintenance personnel of the allowable blend area around a damaged portion (fig. 3C, para. [0050]).
In this case, both Morris et al. and Holder are directed to cutting a damaged area from a blade. Morris et al. teach determining dimensions of a blended area. However, Holder teaches that it is known to also mark a blend area directly on the blade itself. One of skill in the art will appreciate that marking the blend area on the blade will aid operators during manual cutting of the blade to ensure the correct blend is made. Thus, it would be obvious to apply a template to the blade prior to cutting and/or to mark the blend area directly on the blade to aid in a manual removal operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”